    UNITED STATES DISTRICT COURT
    WESTERN DISTRICT OF NEW YORK

    ADAM VILLAR,

                 Plaintiff,
                                                                    DECISION AND ORDER
         v.
                                                                            13-CV-467S
    COUNTY OF ERIE and
    TIMOTHY B. HOWARD, Individually
    and as Erie County Sheriff,

                 Defendants.



                                         I. INTRODUCTION

        In this action, Plaintiff Adam Villar seeks damages from Erie County and its sheriff,

Timothy B. Howard, for violations of his constitutional rights while he was incarcerated in

the Erie County Correctional Facility (“ECCF”). Before this Court is Defendants’ Motion to

Dismiss Villar’s complaint for failure to state a claim upon which relief can be granted,

pursuant to Rule 12 (b)(6) of the Federal Rules of Civil Procedure. (Docket No. 55.) For

the following reasons, Defendants’ motion is granted in part and denied in part.

                                         II. BACKGROUND

        This Court assumes the truth of the following factual allegations contained in

Villar’s complaint and the attached exhibits. 1 See Hosp. Bldg. Co. v. Trs. of Rex Hosp.,

425 U.S. 738, 740, 96 S. Ct. 1848, 48 L. Ed. 2d 338 (1976); see also Hamilton Chapter



1  When determining the sufficiency of a plaintiff’s claim for Rule 12 (b)(6) purposes, courts may consider
the factual allegations in the complaint, documents attached to the complaint as exhibits or incorporated in
it by reference, matters of which judicial notice may be taken, or documents that were either in plaintiff’s
possession or of which plaintiff had knowledge and relied on in bringing suit. Brass v. Am. Firm Techs.,
Inc., 987 F.2d 142, 150 (2d Cir. 1993); see also Cortec Ind., Inc. v. Sum Holding L.P., 949 F.2d 42, 47-48
(2d Cir. 1991).
                                                     1
of Alpha Delta Phi, Inc. v. Hamilton Coll., 128 F.3d 59, 63 (2d Cir. 1997).

       Plaintiff Adam Villar was arrested in Erie County on December 31, 2009 and taken

to the Erie County Holding Center (“ECHC”) in Buffalo, New York. (Complaint, Docket No.

1-1, pp. 3-78, ¶ 16.) On January 2, 2010, Villar was transported to ECCF in Alden, New

York. (Id., ¶ 17.) On January 3, 2010, Villar was sexually assaulted and raped by another

inmate in a shower stall in the Nova Unit at ECCF. (Id., ¶¶ 20-25.) The inmate who

sexually assaulted Villar “ran” the Nova Unit and was known to both Erie County and

Sheriff Howard. (Id., ¶ 24.) This inmate stated that he had done this—referring to sexual

assault—before. (Id., ¶ 26.) On January 4, 2010, Villar was sexually assaulted again, by

the same inmate, in a shower stall in the Nova Unit at ECCF. (Id., ¶¶ 27-29.)

       Defendant Erie County operated ECCF. (Id., ¶ 5.) Timothy Howard, as Erie County

Sheriff, was and is responsible for the day-to-day operations of ECCF. (Id., ¶ 9.)

       Defendants Erie County and Timothy Howard were aware of the risk of sexual

assault faced by Villar in January 2010. (Id., ¶¶ 12, 30.) On July 15, 2009, Acting Assistant

U.S. Attorney General Loretta King issued a letter (“the King letter”) detailing the results

of a Department of Justice investigation of ECHC and ECCF. (Id., ¶ 15.) Erie County and

Sheriff Howard were on notice of the risks to inmates described in this letter. (Id.) The

United States brought a lawsuit based on the issues in the King letter against Erie County

and Sheriff Howard on September 30, 2009. (Id., ¶ 15.) The King letter and the complaint

from the resulting lawsuit are attached as exhibits to Villar’s complaint. (Docket No. 1-1

at pp. 29-78 (letter), pp. 14-25 (complaint).)

       The King letter noted 70 reported incidents of inmate-on-inmate violence between

January 1, 2007, and February 9, 2008, detailing five specific incidents where assaults

                                                 2
happened in the absence of staff supervision. (Id., p. 49.) It identified inadequate inmate

supervision and a failure to properly classify inmates as causes of this violence. (Id., pp.

48-49.) The letter referred to an April 2007 New York State report that also addressed the

inadequate classification system. (Id., p. 52.) The King letter recommended remedial

measures including increased staffing levels, improved supervision of common areas,

improved security rounds, the development of a classification system that classified

inmates based on inmate history, and rape prevention training for staff. (Id., pp. 69-71.)

Defendants did not implement any of the remedial measures suggested in the King letter.

(Complaint, ¶¶ 14, 33-34.)



                                     III. DISCUSSION

       Villar alleges that both Defendants are liable under 42 U.S.C. § 1983 for failing to

protect him from assault while he was in their custody, in violation of his Fourteenth

Amendment rights. Villar alleges several theories of Defendants’ liability. Villar alleges

that both defendants are liable because they knew of and disregarded a serious risk that

he would be assaulted. (Complaint, ¶¶ 36-37.) Villar alleges that Erie County, as a

municipality, and Sheriff Howard, in his official capacity, are liable to him because there

was a policy or custom of failing to prevent inmate assaults at ECCF. (Complaint, ¶¶ 33-

34.) Finally, Villar alleges that Sheriff Howard, in his individual capacity, is liable because

he was personally involved in the failure to protect him. (Id., ¶¶ 34.)

       Defendants move to dismiss Villar’s claim for failure to state a claim upon which

relief can be granted under Rule 12 (b)(6) of the Federal Rules of Civil Procedure.

A.     Rule 12 (b)(6)

                                              3
       Rule 12 (b)(6) allows dismissal of a complaint for “failure to state a claim upon

which relief can be granted.” Fed. R. Civ. P. 12 (b)(6). Federal pleading standards are

generally not stringent: Rule 8 requires only a short and plain statement of a claim. Fed.

R. Civ. P. 8(a)(2). But the plain statement must “possess enough heft to show that the

pleader is entitled to relief.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 557, 127 S. Ct.

1955, 1966, 167 L. Ed. 2d 929 (2007).

       When determining whether a complaint states a claim, the court must construe it

liberally, accept all factual allegations as true, and draw all reasonable inferences in the

plaintiff’s favor. Goldstein v. Pataki, 516 F.3d 50, 56 (2d Cir. 2008); ATSI Commc’ns, Inc.

v. Shaar Fund, Ltd., 493 F.3d 87, 98 (2d Cir. 2007). Legal conclusions, however, are not

afforded the same presumption of truthfulness. See Ashcroft v. Iqbal, 556 U.S. 662, 678,

129 S. Ct. 1937, 1949, 173 L. Ed. 2d 868 (2009) (“The tenet that a court must accept as

true all of the allegations contained in a complaint is inapplicable to legal conclusions.”)

       “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Iqbal, 556 U.S.

at 678 (quoting Twombly, 550 U.S. at 570). Labels, conclusions, or “a formulaic recitation

of the elements of a cause of action will not do.” Twombly, 550 U.S. at 555. Facial

plausibility exists when the facts alleged allow for a reasonable inference that the

defendant is liable for the misconduct charged. Iqbal, 556 U.S. at 678. The plausibility

standard is not, however, a probability requirement: the pleading must show, not merely

allege, that the pleader is entitled to relief. Id.; Fed. R. Civ. P. 8(a)(2). Well-pleaded

allegations in the complaint must nudge the claim “across the line from conceivable to

plausible.” Twombly, 550 U.S. at 570.

                                              4
       A two-pronged approach is thus used to examine the sufficiency of a complaint,

which includes “any documents that are either incorporated into the complaint by

reference or attached to the complaint as exhibits.” Blue Tree Hotels Inv. (Can.), Ltd. v.

Starwood Hotels & Resorts Worldwide, Inc., 369 F.3d 212, 217 (2d Cir. 2004). This

examination is context-specific and requires that the court draw on its judicial experience

and common sense. Iqbal, 556 U.S. at 679. First, statements that are not entitled to the

presumption of truth—such as conclusory allegations, labels, and legal conclusions—are

identified and stripped away.     See id. Second, well-pleaded, non-conclusory factual

allegations are presumed true and examined to determine whether they “plausibly give

rise to an entitlement to relief.” Id. “Where the well-pleaded facts do not permit the court

to infer more than the mere possibility of misconduct,” the complaint fails to state a claim.

Id.

B.     Villar has sufficiently alleged Defendants’ deliberate indifference.

       Villar alleges that Defendants are liable for failing to protect him because they knew

of a risk to him, and failed to remedy it. Defendants argue that dismissal of Villar’s claim

is warranted because Villar has not sufficiently alleged their knowledge of such a risk,

and therefore has not established their “deliberate indifference.” Villar argues that he has

sufficiently alleged Defendants’ knowledge by incorporating the King letter into his

complaint.

       “[P]rison officials have a duty ... to protect prisoners from violence at the hands of

other prisoners.” Farmer v. Brennan, 511 U.S. 825, 833, 114 S. Ct. 1970, 1976, 128 L.

Ed. 2d 811 (1994). This includes inmate-on-inmate sexual assault. Id. (“Prison conditions

may be restrictive and even harsh, but gratuitously allowing the beating or rape of one

                                             5
prisoner by another serves no legitimate penological objectiv[e]. …           Being violently

assaulted in prison is simply not part of the penalty that criminal offenders pay for their

offenses against society.”) (internal citations and quotation marks omitted). Officials’

failure to protect an inmate from a risk of assault can therefore be a violation of that

inmate’s constitutional rights under the Eighth and Fourteenth Amendments. Id. at 834;

see also Darnell v. Pineiro, 849 F.3d 17, 29 (2d Cir. 2017); Taylor v. City of New York,

No. 16 CIV. 7857 (NRB), 2018 WL 1737626, at *12 (S.D.N.Y. Mar. 27, 2018).

       But alleging an inmate-on-inmate sexual assault, without more, does not state a

claim for a constitutional violation. To state a claim for failure to protect, a plaintiff must

allege (1) incarceration under conditions posing a substantial risk of harm, and (2) that

the defendants acted, or failed to act, with deliberate indifference. James v. Westchester

Cty., No. 13-CV-0019 NSR, 2014 WL 4097635, at *3 (S.D.N.Y. Aug. 19, 2014); Nolen v.

Goord, No. 02 CV 499, 2006 WL 448686, at *4 (W.D.N.Y. Feb. 17, 2006), aff'd, 218 F.

App'x 41 (2d Cir. 2007) (citing Farmer, 511 U.S. at 833-34).

       The requirements for establishing deliberate indifference differ between claims for

Eighth Amendment and Fourteenth Amendment violations. Under the Eighth

Amendment, which applies to convicted prisoners, officials’ failure to protect a prisoner

constitutes cruel and unusual punishment when correction officials (1) are subjectively

aware of an excessive risk to the prisoner’s health or safety and (2) disregard that risk.

Starkes v. Annucci, No. 1:19-CV-7270 (CM), 2019 WL 6051445, at *2 (S.D.N.Y. Nov. 13,

2019) (citing Farmer, 511 U.S. at 828).

       On the other hand, “a pretrial detainee’s claims of unconstitutional conditions of

confinement arise under the Due Process Clause of the Fourteenth Amendment.” Darnell,

                                              6
849 F.3d at 29 (citations omitted). Because pretrial detainees, unlike convicted prisoners,

“cannot be punished at all, much less maliciously and sadistically,” “there is no basis for

the reasoning … that the subjective intent requirement for deliberate indifference claims

under the Eighth Amendment, as articulated in Farmer, must apply to deliberate

indifference claims under the Fourteenth Amendment.” Id. at 34-35 (citing Kingsley v.

Hendrickson, ---US---,135 S. Ct. 2466, 2472–73, 192 L. Ed. 2d 416 (2015)).

       In the Second Circuit, therefore, a pretrial detainee can establish a defendant’s

deliberate indifference even when the defendant merely should have known of the serious

risk to the detainee. Starkes, 2019 WL 6051445, at *2 (citing Darnell, 849 F.3d at 35).

This analysis applies to failure to protect claims, just as it does to claims pertaining to

conditions of confinement. Taylor v. City of New York, No. 16-CV-7857 (NRB), 2018 WL

1737626, at *12 (S.D.N.Y. Mar. 27, 2018) (“Although Darnell involved a Fourteenth

Amendment challenge to a prisoner’s conditions of confinement, its holding applies with

equal measure to failure to protect claims.”).

       In terms of the specificity of the risk of which the defendant should be aware, a

plaintiff need not allege that a defendant knew, or should have known, of a risk particular

to that plaintiff. See Farmer, 511 U.S. at 843 (“It does not matter whether the risk comes

from a single source or multiple sources, any more than it matters whether a prisoner

faces an excessive risk of attack for reasons personal to him or because all prisoners in

his situation face such a risk.”). Thus, “if ... a substantial risk of inmate attacks was

longstanding, pervasive, well-documented, or expressly noted by prison officials in the

past, and the circumstances suggest that the defendant ... has been exposed to

information concerning the risk and thus must have known about it, then such evidence

                                             7
should be sufficient to permit a trier of fact to find that the defendant-official had actual

knowledge of the risk.” Farmer, 511 U.S. at 842-43.

       Alleging a defendant’s exposure to information concerning a longstanding or

pervasive risk, along with allegations of the harm the plaintiff suffered, can therefore

suffice to state a claim for defendant’s knowledge of that risk. See, e.g., Anderson v. Buie,

No. 12-CV-6039-FPG, 2015 WL 9460146, at *14 (W.D.N.Y. Dec. 23, 2015) (prisoner’s

allegation of instances of denial of medication, plus incorporation of Department of Justice

letter alerting Sheriff and County to serious issue with prisoners being denied

medications, sufficient to allege deliberate indifference); Warren v. Goord, 476 F. Supp.

2d 407, 411 (S.D.N.Y. 2007) (prisoner’s allegation of facts of his own attack, combined

with allegation that defendant officials were aware of previous stabbings in prison yard,

was sufficient to allege deliberate indifference); Murchison v. Keane, No. 94 CIV. 466

(CSH), 1996 WL 363086, at *7 (S.D.N.Y. July 1, 1996) (prisoner’s allegations of his own

attack, of officer’s general knowledge of attacks, and of notation of attacks in the officers’

log book were sufficient to allege deliberate indifference).

       But allegations that draw no connection between the particular risk to a plaintiff

and defendants’ knowledge of a generalized risk to all prisoners will fail. See, e.g., Parris

v. New York State Dep’t of Corr. Servs, 947 F. Supp. 2d 354, 363 (S.D.N.Y. 2013)

(dismissing complaint where plaintiff failed to allege that defendant prison officials knew

of a history of prior inmate-on-inmate attacks similar to the one suffered by the plaintiff).

       Defendants argue that Villar has not adequately pled their knowledge of a risk or

threat particular to Villar, and claim that the King letter does not constitute notice of such

a risk. (See Docket No. 55-2 at p. 14-15.) (“The Complaint does not set forth any

                                              8
allegations that the King letter put the Defendants on notice of any imminent, particular

risk to Plaintiff, …nor does the King Letter even make reference to Plaintiff, the Nova Unit

at the ECCF, or an inmate that goes by the nickname ‘Mexico.’”) Plaintiff argues that he

has sufficiently alleged Defendants’ knowledge by pleading the facts of his own assault,

the facts of prior assaults detailed in the King letter, and the King letter’s suggestions for

improving supervision and inmate categorization.

       Villar does not indicate in his complaint whether he was a pretrial detainee or a

convicted prisoner when he was assaulted. However, he states that he was arrested on

December 31, 2009, was moved to ECCF on January 2, 2010, was assaulted on January

3 and 4, 2010, and remained in custody at ECCF until January 7, 2010. (Complaint, ¶¶

16-18.) Given this short time frame, it is reasonable to assume that Villar was a pretrial

detainee at the time of his assaults. This Court will therefore analyze his claim under the

14th Amendment, under which Villar must sufficiently allege that Defendants either knew

or should have known of a risk to his safety, and that they disregarded that risk. This

Court finds that he has done so.

       Villar alleges that he was injured when he was raped twice by an inmate at ECCF

in January 2010. (Complaint, ¶¶ 25, 29.) He alleges that this inmate “ran” the Nova unit,

and was well known to Defendants. (Id., ¶ 24.) He alleges that his attacker said that he

had done something like this before. (Id., ¶ 26.)

       Villar sufficiently alleges Defendants’ knowledge of a risk that he would be

assaulted. He alleges that Erie County and Howard were on notice of a risk to vulnerable

inmates of sexual assault, both from prior incidents in ECCF, and through the King letter.

(Id., ¶¶ 15, 36.) Because the King letter was written to County Executive Collins and

                                              9
copied to Sheriff Howard, it is reasonable to infer that Defendants knew its allegations. At

the very least, Villar has sufficiently alleged that Defendants should have known them.

       The King letter states that “there were over 70 reported incidents of inmate-on-

inmate assaults, including sexual assaults,” between January 1, 2007, and February 9,

2008. (Docket No. 1-1 at 48.) It also states that the prison was not adequately staffed and

that staff did not intervene in altercations between inmates. (Id., pp. 48-49). The letter

notes that Undersheriff Brian Doyle publicly stated that the facility lacked sufficient

“security staff.” (Id.) The King letter also states that the classification system fails to

assess inmates’ criminal history and likelihood of victimization, and fails to separate those

vulnerable to attack from the general population. (Id., pp. 52-53.) As an example, the King

letter notes an August 2008 situation where the failure to separate a 16-year old boy from

the general population led to his being sexually assaulted. (Id., p. 53.)

       Villar also alleges that, despite their knowledge of these facts, Defendants

disregarded the risk of attack. He alleges that Defendants failed to implement an

adequate supervision or classification system that could have prevented his assault.

(Complaint, ¶¶ 12-14.) Viewing all these allegations as true, and making all reasonable

inferences in Villar’s favor, this Court finds that Villar has adequately pled Defendants’

deliberate indifference to a risk to him.

       Defendants argue that the King letter must not be considered as part of the

complaint, because they denied the truth of the facts alleged in it. (Docket No. 55-2 at

15.) But this misunderstands the Court’s position in considering a motion to dismiss. This

Court must construe the complaint liberally, assume all factual allegations are true, and

draw all reasonable inferences in the plaintiff’s favor. Goldstein, 516 F.3d at 56. It may

                                             10
consider any documents attached to the complaint in resolving the motion to dismiss.

Brass, 987 F.2d at 150. Here, Villar attached the King letter to his complaint.

       Having considered the complaint and the attached letter, this Court finds that Villar

has sufficiently alleged Defendants’ knowledge of and disregard of a risk of harm to him.

Defendants’ motion to dismiss on these grounds will therefore be denied.

C.     Villar has sufficiently alleged the existence of a policy or custom that
       deprived him of a constitutional right.

       Defendants argue that this Court should dismiss Villar’s failure-to-protect claim

against Erie County and Sheriff Howard, in his official capacity, because Villar has not

sufficiently alleged the existence of a municipal policy that caused his injury. Villar argues

that Erie County and Sheriff Howard, in his official capacity, are liable because their policy

of inadequate supervision and inadequate inmate classification caused Villar’s sexual

assault by a fellow inmate. Villar further argues that by attaching the King letter to his

complaint, he has stated sufficient facts supporting an inference of Defendants’ policy or

custom of failing to protect inmates from assault at ECCF.

       Section 1983 imposes liability on a municipality whose official custom or policy

causes an employee to violate an individual’s constitutional rights. Monell v. Dep’t of Soc.

Servs., 436 U.S. 658, 98 S. Ct. 2018, 56 L. Ed. 2d 611 (1978). To state a claim against

a county or a sheriff in his official capacity, a plaintiff must plead: (1) the existence of an

official policy or custom that (2) causes the plaintiff to be subjected to (3) a denial of a

constitutional right. See Zahra v. Town of Southold, 48 F.3d 674, 684 (2d Cir. 1995) (citing

Monell, 436 U.S. at 692).

       A plaintiff can allege the existence of such a policy through: “(1) a formal policy

officially endorsed by the municipality; (2) actions taken by the government officials
                                              11
responsible for establishing municipal policies related to the particular deprivation in

question; (3) a practice so consistent and widespread that it constitutes a custom or usage

sufficient to impute constructive knowledge of the practice to policymaking officials; or (4)

failure by policymakers to train or supervise subordinates.” Smith v. Erie Cty. Holding Ctr.,

No. 08-CV-0485 SR, 2013 WL 2286176, at *4 (W.D.N.Y. May 23, 2013) (citing Beckwith

v. Erie Cty. Water Auth., 413 F.Supp.2d 214, 225 (W.D.N.Y. 2006)).

       “[W]here a policymaking official exhibits deliberate indifference to constitutional

deprivations caused by subordinates, such that the official's inaction constitutes a

deliberate choice, that acquiescence may be properly thought of as a city policy or custom

that is actionable under § 1983.” Amnesty Am. v. Town of West Hartford, 361 F.3d 113,

126 (2d Cir. 2004) (internal quotations omitted). Thus, alleging an official’s knowledge of

violations and acquiescence to them can suffice to state a claim based on the existence

of a municipal policy. See, e.g., Smith, 2013 WL 2286176, at *4 (finding that the plaintiff

sufficiently alleged the existence of a municipal policy through allegations that the county

lacked a policy for appropriately treating and accommodating inmates with sensorial

disabilities; that the absence of such a policy was noted by the New York State

Commission on Corrections as part of its determination that the medical treatment plaintiff

received fell short of community standards of medical care; and that the same

Commission had corresponded with the defendant regarding the plaintiff's medical care).

       But a single incident, especially involving actors below the policy-making level,

does not suffice to show the existence of a municipal policy. City of Oklahoma City v.

Tuttle, 471 U.S. 808, 823–24, 105 S. Ct. 2427, 2436, 85 L. Ed. 2d 791 (1985). Nor does

the mere assertion that such a policy exists. Dwares v. City of N.Y., 985 F.2d 94, 100 (2d

                                             12
Cir. 1993), overruled on other grounds by Leatherman v. Tarrant Cty. Narcotics

Intelligence & Coordination Unit, 507 U.S. 163, 113 S.Ct. 1160, 122 L.Ed.2d 517 (1993).

A plaintiff must therefore allege facts tending to support, at least circumstantially, an

inference that the alleged municipal policy or custom exists. Id.

       An official-capacity suit is, essentially, a suit against the municipality of which the

officer is an agent. Stancati v. Cty. of Nassau, No. 14-CV-2694 JS ARL, 2015 WL

1529859, at *2 (E.D.N.Y. Mar. 31, 2015) (citing Kentucky v. Graham, 473 U.S. 159, 166,

105 S.Ct. 3099, 3105, 87 L.Ed.2d 114 (1985)). “[I]n the Second Circuit, where a plaintiff

names both the municipal entity and an official in his or her official capacity, district courts

have consistently dismissed the official capacity claims as redundant.” Phillips v. Cty. of

Orange, 894 F.Supp.2d 345, 385 (S.D.N.Y. 2012). As an initial matter, therefore, this

Court will dismiss the claim as against Sheriff Howard in his official capacity.

       Defendants argue that Villar has not sufficiently alleged the existence of a

municipal policy or custom because he has only described his own assaults and made

conclusory statements about official policies. Defendants also argue that the King letter

should not be considered because it contains only allegations that were refuted and

denied by Defendants. Villar argues that by attaching the King letter to his complaint, he

has alleged the facts from that letter, and thus has sufficiently alleged the existence of a

policy or custom.

       Defendants are correct that Villar must allege more than simply his own assault to

sufficiently allege a policy or custom. See City of Oklahoma City, 471 U.S. at 823–24. But

they misstate the significance of the King letter. In assessing a motion to dismiss, a court

may consider documents attached to the complaint as exhibits or incorporated in it by

                                              13
reference. See Brass v. Am. Firm Techs., Inc., 987 F.2d 142, 150 (2d Cir. 1993). The

King letter suggests that Defendants were informed of the allegations contained therein.

The fact that Defendants have denied the truth of the allegations in the King letter in

another, separate proceeding does not prevent consideration of them for the purpose of

assessing this motion to dismiss.

       This Court finds that Villar has stated a claim against Erie County. Villar has alleged

(1) that there was a municipal policy or custom of insufficient supervision and improper

classification; (2) that this policy caused the harm to him; and (3) that Defendant Erie

County’s failure to protect him, under these circumstances, is a constitutional violation.

       Villar has alleged the existence of a policy, because he has alleged that Erie

County was aware of and acquiesced to constitutional deprivations at ECCF. See

Amnesty, 361 F.3d at 126. Villar alleges, through the King letter, that Defendants were

aware of 70 incidents of inmate-on-inmate violence between January 1, 2007, and

February 9, 2008. (Docket No. 1-1 at pp. 48-49.) He alleges that there was inadequate

inmate supervision in ECCF, and that this inadequate supervision led to the high number

of inmate-on-inmate assaults. (Id., p. 49; Complaint, ¶ 33.) Villar alleges that Erie County

failed to adopt and implement an inmate classification system that would keep

problematic inmates separate from the general population. (Complaint, ¶¶ 14-15, 33, 36.)

As an example of improper inmate classification, the King letter describes the August,

2008, sexual assault of a 16-year-old boy put into a “bullpen” overnight with adult inmates.

(Docket No. 1-1 at p. 68.)

       The King letter recommends remedial measures including increased staffing

levels, better security rounds, an improved inmate classification system, and rape

                                             14
prevention training. (Id., pp. 69-71.) Villar alleges that the County had not adopted any of

these measures at the time of Villar’s assault. (Complaint, ¶¶ 14, 33-34.) All of this suffices

to allege the County’s policy, in that it was aware of violations at ECCF, and at the very

least acquiesced to them. See Amnesty, 361 F.3d at 126.

       Villar has further alleged causation, by the inference that had proper supervision

or inmate classification been done, he would not have been assaulted. And failure to

protect inmates from assault, under the conditions Villar alleges, states a claim for a

Fourteenth Amendment violation. See Farmer, 511 U.S. at 833; Darnell, 839 F. 3d at 29;

Taylor, 2018 WL 1737626, at *12.

       For the foregoing reasons, this Court finds that Villar has sufficiently alleged Erie

County’s municipal liability. Defendants’ motion to dismiss the claim against Erie County

will therefore be denied.


D.     Villar has sufficiently alleged Sheriff Howard’s personal involvement in the
       constitutional violation.

       Villar also brings his failure-to-protect claim against Sheriff Howard in his individual

capacity. Defendants argue that this claim must be dismissed because: (1) Villar has not

sufficiently alleged Howard’s personal involvement in the constitutional violation; (2) Villar

has not stated a claim for an “underlying constitutional violation” for which Howard can be

held liable; and (3) Villar has not alleged that Howard engaged in conduct outside the

scope of his employment. Villar argues that he has stated a claim for Howard’s personal

involvement, because he has alleged that Howard tolerated a policy or custom of

violations, and that allegations of conduct outside the scope of Howard’s employment are

not required to state a claim.

                                              15
       An official sued in his or her official capacity under § 1983 is liable only if the plaintiff

can show the official’s personal involvement in the constitutional violation. See Gaston v.

Coughlin, 249 F.3d 156, 164 (2d Cir. 2001); Colon v. Coughlin, 58 F.3d 865, 873 (2d Cir.

1995); Al–Jundi v. Estate of Rockefeller, 885 F.2d 1060, 1065 (2d Cir. 1989). A plaintiff

can claim the personal involvement of a supervisory defendant by alleging that: (1) the

defendant participated directly in the alleged constitutional violation; (2) the defendant,

after being informed of the violation through a report or appeal, failed to remedy the

wrong; (3) the defendant created a policy or custom under which unconstitutional

practices occurred, or allowed the continuance of such a policy or custom; (4) the

defendant was grossly negligent in supervising subordinates who committed the wrongful

acts; or (5) the defendant exhibited deliberate indifference to the rights of inmates by

failing to act on information indicating that unconstitutional acts were occurring. See Colon

v. Coughlin, 58 F.3d 865, 873 (2d Cir. 1995); Wright v. Smith, 21 F.3d 496, 501 (2d Cir.

1994) (quoting Williams v. Smith, 781 F.2d 319, 323–24 (2d Cir.1986)).

       Defendants argue that the only theory under which Villar can claim Howard’s

personal involvement is the second Colon factor, i.e., that Howard failed to remedy a

wrong after receiving a report of it. They argue that this is the case because they have

already established that there was no policy or custom of allowing unconstitutional

practices, and that no defendant was deliberately indifferent to a risk of harm. Plaintiff

argues that Howard was personally involved both because he allowed the continuation of

a policy or custom of inmate assaults and because he was deliberately indifferent to

unconstitutional acts at ECCF.

       This Court finds that Plaintiff has stated a claim for Howard’s personal involvement

                                                16
based on his allowing the continuance of a policy or custom. Alleging a defendant’s

knowledge of past incidents and his or her subsequent inaction can suffice to state a

claim on this basis. Pusepa v. Annucci, No. 17-CV-1765 (RA), 2019 WL 690678, at *6

(S.D.N.Y. Feb. 19, 2019) (“[S]everal courts in this Circuit have found, … that notice of

past sexual abuse incidents (and subsequent inaction) can satisfy the third Colon factor

[allowing the continuance of a policy or custom] on motion to dismiss.”); see also Doe v.

Kaplan, No. 16-CV-9870, 2018 WL 1449523, at *6 (S.D.N.Y. Mar. 22, 2018) (“On the

facts here, it is plausible that Defendants Kaplan and Snyder would have been notified of

the five prior instances of convictions and/or charges of 3rd degree rape of Bedford

corrections officers between 2009 and 2015, and would have been responsible for

deciding how to change Bedford’s policies and procedures related to sexual conduct.”);

Carpenter, 2017 WL 3887908, at *10 (“[W]hat nudges Plaintiff’s allegations over the line

from conceivable to plausible is the fact that she has alleged that Defendant Apple was

on notice of previous incidents at ACCF involving male corrections officers having

inappropriate sexual contact with female detainees.”). As in these cases, Villar maintains

that Howard was on notice of 70 prior inmate-on-inmate attacks occurring within the

course of 13 months, through the King letter, and has alleged, in his complaint, that

Howard was a policymaker responsible for the operations at ECCF who failed to remedy

the problems about which he knew. Villar has therefore sufficiently alleged Howard’s

allowing the continuation of a policy or custom under which unconstitutional practices

occurred.

      Because this Court has already found that Villar has sufficiently alleged both

defendants’ deliberate indifference, it also finds that he has alleged Howard’s personal

                                           17
involvement based on his awareness of, and failure to remedy, a risk.

       Defendants next argue that dismissal is warranted because Villar has not alleged

the “involvement of any of the Sheriff’s subordinates in the alleged constitutional

deprivation.” (Docket No. 55-2 at 19.) They argue that this Court need not even reach the

analysis of Howard’s personal involvement, because there is no “underlying constitutional

violation” by a subordinate that would trigger an analysis of Howard’s supervisory liability.

(Id.) Villar does not address this argument, but this Court finds it unavailing nonetheless.

       Defendants rely on a case from the District of Connecticut for the proposition that,

if a plaintiff has not asserted an underlying unconstitutional act by lower-level guards, a

case against a higher prison official cannot go forward. Id. (citing Aguilar v. Conn., No.

3:10-CV-1981 VLB, 2013 WL 657648, at *5 (D. Conn. Feb. 22, 2013), aff'd sub nom. Doe

v. Whidden, 557 F. App'x 71 (2d Cir. 2014) (summary order)). In Aguilar, the court

dismissed the § 1983 claim of a plaintiff who was raped by a fellow inmate in a juvenile

detention facility. The court granted the defendant warden’s motion for summary

judgment because “for a supervisor to be liable under Section 1983, there must have

been an underlying constitutional deprivation.” Aguilar, 2013 WL 657648, at *5 (citing

Blyden v. Mancusi, 186 F.3d 252, 265 (2d Cir.1999)).

       Although the court in Aguilar framed the “underlying constitutional violation” as a

prerequisite step before beginning the Colon analysis, it was the existence and

enforcement of a “multi-factored, comprehensive classification system for security” at the

correctional facility in question that caused the court to look for some other basis for the

warden’s liability. Aguilar, 2013 WL 657648, at *2. On appeal, the Second Circuit applied

the Colon factors to the warden’s conduct, and held that, given the evidence of the

                                             18
existence and enforcement of the policy, the warden did not meet any of the Colon factors

for personal involvement. Doe v. Whidden, 557 F. App’x at *73. The Second Circuit

particularly noted that the plaintiff had not provided “any expert opinion indicating that the

warden’s conduct in alerting subordinates to the Sexual Assault Prevention Policy fell so

far below the training responsibilities of a warden in her situation as to manifest gross

negligence or deliberate indifference.” Id. In other words, the Second Circuit did not base

its holding on the existence or lack of an “underlying constitutional violation,” but simply

applied the Colon factors to the warden and found her not liable.

       Using the same logic, Villar has alleged enough to state a claim. He has alleged

not only that he was assaulted, but also that–unlike in Aguilar—there was a policy or

custom of failing to properly supervise and classify inmates which led to his assault by a

fellow inmate. Villar has attached an outside source with facts and opinions pointing to

Howard’s allowance of inadequate policies. At this stage, therefore, Villar has sufficiently

alleged Howard’s personal involvement.

       Defendants further argue that Villar has not alleged Howard’s personal

involvement because he has not alleged conduct outside the scope of Howard’s

employment. Plaintiff argues that he need not allege this to establish Howard’s personal

involvement.

       As noted, an official sued in his or her individual capacity is liable only if he or she

was personally involved. See Colon v. Coughlin, 58 F.3d 865, 873 (2d Cir. 1995).

Personal involvement is assessed using the five Colon factors, which allow a court to

determine an official’s level of involvement. Action “outside the scope of an official’s

employment” is not one of these factors.

                                             19
       Consequently, this Court finds that Villar has sufficiently pled Howard’s personal

involvement in the alleged constitutional violation, by alleging that Howard allowed the

continuance of a policy or custom of constitutional violations, and that he knew of and

failed to remedy the risk of assault. Defendant Howard’s motion to dismiss the claim

against him in his individual capacity will therefore be denied.

E.     Villar’s claim for punitive damages against Howard in his individual capacity
       does not warrant dismissal.

       Defendants next argue that Villar’s claim for punitive damages should be

dismissed. They argue that punitive damages are not permitted against municipalities or

municipal actors in their official capacity. They further argue that, since Villar has not

sufficiently alleged Howard’s personal involvement in his injury, Villar’s claim for punitive

damages against Howard in his individual capacity must fail. Villar argues that, because

he has sufficiently alleged Howard’s personal involvement, no dismissal is warranted.

       Punitive damages are not available against a municipality in a § 1983 action. See

City of Newport v. Fact Concerts, Inc, 453 U.S. 247, 271, 101 S. Ct. 2748, 2762, 69 L.

Ed. 2d 616 (1981). “It is settled that punitive damages cannot be recovered from a

municipal entity or municipal employees sued in their official capacity.” Krause v. Buffalo

& Erie Cty. Workforce Dev. Consortium, Inc., 426 F. Supp. 2d 68, 106 (W.D.N.Y. 2005),

aff'd, 425 F. Supp. 2d 352 (W.D.N.Y. 2006) (citing Ivani Contracting Corp. v. City of New

York, 103 F.3d 257, 262 (2d Cir. 1997), cert. denied, 520 U.S. 1211, 117 S.Ct. 1695, 137

L.Ed.2d 821 (1997) (holding that defendant municipal officers, sued only in their official

capacity, enjoyed the same immunity from punitive damages as did the defendant

municipality)).

       Here, Villar does not seek punitive damages against either Erie County or Sheriff
                                             20
Howard in his official capacity. Defendants’ first argument is therefore moot. As to punitive

damages against Howard in his individual capacity, because this Court finds that Villar

has stated a claim against Howard in his individual capacity, there is no cause to dismiss

the demand for punitive damages at this stage.


                                   IV. CONCLUSION


       For the reasons stated above, Defendants’ Motion to Dismiss Villar’s claim is

granted in part and denied in part. Because the cause of action against Howard in his

official capacity is duplicative of that against Erie County, this Court will dismiss Villar’s

claim against Howard in his official capacity. In all other respects, Defendants’ motion is

denied. Defendants will have 14 days from the entry date of this decision to file an answer

to the complaint consistent with Rule 12(a)(4)(A).



                                       V. ORDERS



       IT HEREBY IS ORDERED, that Defendants’ Motion to Dismiss (Docket No. 55) is

granted in part and denied in part.

       FURTHER, that the claim against Timothy B. Howard in his official capacity is

dismissed.

       FURTHER, that Defendants shall file an answer to the complaint within 14 days of

the entry date of this decision consistent with Rule 12(a)(4)(A).




                                             21
         SO ORDERED.


Dated:       December 27, 2019
             Buffalo, New York


                                          s/William M. Skretny
                                        WILLIAM M. SKRETNY
                                      United States District Judge




                                 22
